Citation Nr: 0636838	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to August 
1977.  He also had subsequent reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which denied service connection for Hepatitis C, 
headaches, a right shoulder disability, a left foot 
disability, a right knee disability, and a low back disorder.  
In October 2002 the veteran appeared and gave testimony at an 
RO hearing before a hearing officer.  A transcript of this 
hearing is of record.  

In a June 2005 decision the Board denied the veteran's claims 
for service connection for all these disorders with the 
exception of entitlement to service connection for a low back 
disability.  The issue of entitlement to service connection 
for a back disorder was remanded to the RO for further 
development.  That development having been completed, the 
issue of entitlement to service connection for a low back 
disability is now before the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's residuals of inservice low back injuries were 
acute and transitory and are unrelated to his current low 
back disorders that initially developed many years after 
service discharge.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may the service incurrence of degenerative 
arthritis of the spine be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002): 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
degenerative arthritis may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year subsequent to discharge from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records reveal treatment for 
low back pain following an injury while playing basketball in 
May 1975.  The reported assessment was slight resolving 
strain.  In addition, the veteran also received periodic 
treatment for low back pain after a motor vehicle accident in 
March 1976 and another sports related injury in September 
1976.  Following treatment the veteran was again assessed as 
having mild back strains.  No abnormalities of the spine were 
noted on the veteran's examination prior to discharge from 
active service.  

The post service clinical records fail to reveal any 
treatment for low back complaints until the veteran sustained 
a serious work-related injury to the low back in 1993 that 
apparently incapacitated him for more than a year.  MRI 
studies of the lumbar spine conducted in 1994 and 1996 
revealed arthritis in the low back, as well as findings 
indicative of degenerative disc disease.  

The record contains statements from a private physician who 
opined, in pertinent part, that the veteran's current low 
back disorder had its onset during service.  The stated basis 
for this opinion was, essentially, the absence of any low 
back pathology prior to the veteran's period of active 
service.  The record also contains reports of VA orthopedic 
examinations of the veteran's low back conducted in February 
2004 and August 2005.  At the conclusion of both of these 
evaluations, the examiners concluded that it was less likely 
than not that the veteran's current low back pathology were 
related to service.  

While the Board is cognizant of the opinions expressed by the 
private physician to the effect that the veteran's current 
low back disability is service related, the record contains 
two medical opinions from VA physicians who concluded that 
such a relationship between service and the veteran's low 
back disorder was less likely than not.  The probative and 
persuasive evidence weighs against the veteran's claim, as 
the medical opinions rendered by the VA physicians are 
consistent with the objective evidence of record, were 
rendered after examining the veteran and reviewing his claims 
file, and in August 2005 was accompanied by detailed 
reasoning.  Opinions offered by examiners based on a review 
of all the evidence on file is considered to be an important 
factor in reaching an informed opinion, whereas opinions 
based on assumptions not supported by the service medical 
records or other objective medical evidence are of little 
probative value.  Owens v. Brown, 7 Vet. App. 429 (1995); see 
also Prejean v. West, 13 Vet. App. 444 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

Indeed, the record shows that the veteran incurred numerous 
in-service low back injuries and that treatment was given for 
low back complaints after those injuries.  However, no spinal 
pathology was identified on the veteran's subsequent 
examination prior to service discharge.  Moreover, the fact 
that no post service  back complaints are clinically 
demonstrated until after a fairly serious low back injury 
sustained more than 15 years post service indicates that the 
veteran's inservice low back symptoms were acute and 
transitory and are unrelated to his currently diagnosed low 
back disorders.  These findings are consistent with the VA 
examiners' opinions rendered in February 2004 and August 
2005.  Although the private physician stated that the back 
disability is service related, his determinations were 
premised on the absence of a low back injury prior to 
service.  In this case, however, the Board does not dispute 
that the veteran's low back injury did not occur prior to 
service.  Rather, the Board finds that the veteran incurred 
back injuries in service but they were acute and transitory 
as no chronic disability was noted in service or on his 
discharge examination report, and that for many years post-
service the record is void of any complaints or findings 
associated with a low back disability until the veteran's 
post service work-related injury.  

In view of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.  Therefore, 
service connection for this disability is denied.  

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in August 2001.  The notice included the 
type of evidence needed to substantiate the claims of service 
connection for service connection for a low back disorder and 
the veteran was informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was also asked to 
submit any relevant evidence in his possession.  

As for content of the VCAA notice, the notice documents, in 
conjunction with the Statement of the Case and subsequent 
Supplemental Statements of the Case substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice).

While the full requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) were not met, the decision below denying the 
veteran's claim for service connection for low back 
disability renders such compliance moot.

As the initial VCAA notice came before the RO adjudication, 
the timing of the Dingess notice did not comply with the 
requirement that it must be issued before the RO's initial 
adjudication.  However, any procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and give testimony and evidence at the RO.  After a 
further VA orthopedic evaluation the claim was readjudicated 
as evidenced by the supplemental statement of the case in 
August 2005.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no suggestion that there 
remains evidence that is pertinent to the issue adjudicated 
below, no further assistance to the veteran is required to 
comply with the duty to assist in regard to the issue of 
entitlement to service connection for a low back disability.  

The veteran's service medical records, VA and non-VA 
treatment reports from 1993 through 2005, to include private 
and VA medical opinions, and hearing transcript are of 
record.  

For these reasons, the Board finds that the notice and duty 
to assist provisions of the VCAA have been met. 


ORDER

Service connection for a low back disability is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


